                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    BLUE CROSS BLUE SHIELD                       :           CIVIL ACTION
    ASSOCIATION, et al.                          :
                                                 :           No. 13-4663
      v.                                         :
                                                 :
    GLAXOSMITHKLINE LLC                          :

                                            ORDER

           AND NOW, this 30th day of September, 2019, upon consideration of Defendant

GlaxoSmithKline LLC’s (GSK) “Motion to Exclude the Expert Testimony of Philip Russ, Drs.

David Kessler, Matthew Perri, Stephen Schondelmeyer, and Rena Conti,” the briefing thereon,

and the parties’ presentations at the March 12, 2019 oral argument on the Motion, and for the

reasons set forth in the accompanying Memorandum, it is ORDERED the Motion (Document 202)

is GRANTED in part and DENIED in part as follows:

           1.    The Motion is GRANTED insofar as Dr. David Kessler shall be prohibited from

defining “materiality” or referring to certain cGMP violations as having a “material impact”;

           2.    The Motion is GRANTED insofar as Dr. Stephen Schondelmeyer shall be excluded

from testifying at trial; and

           3.    The balance of the Motion is DENIED.

           It is further ORDERED Plaintiffs’ “Motion for Leave to Submit Two September 3, 2019

Decisions in National Prescription Opiate Litigation as Supplemental Authority” (Document 291)

is DENIED. 1



1
  On September 6, 2019, Plaintiffs moved to submit two rulings issued on September 3, 2019, in
In re National Prescription Opiate Litigation, MDL 2804, No. 17-2804 (N.D. Ohio), in support of
their opposition to GSK’s motion to exclude. GSK filed an opposition to the motion on September
10, 2019, asserting the proffered opinions have no bearing on the instant motion. The Court
declines to supplement the record with the proffered non-binding opinions. Therefore, Plaintiffs’
                                                   BY THE COURT:



                                                   /s/ Juan R. Sánchez .
                                                   Juan R. Sánchez, C.J.




motion is denied. Nevertheless, the Court has taken judicial notice of the opinions in In re National
Prescription Opiate Litigation. See Schuylkill Health Sys. v. Cardinal Health, Inc., No. 12-7065,
2014 WL 3805466, at *1 n.1 (E.D. Pa. Mar. 14, 2014) (taking judicial notice of opinions filed
outside of the Eastern District of Pennsylvania).
